DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-9 and 13 in the reply filed on 8/29/2022 is acknowledged.  The traversal is on the ground(s) that the groups I-III have a common technical feature where the applicant asserts the technical feature is the entire composition and asserts the technical feature makes a contribution over the prior art and the dependent claims are limited to processes and composition involving the independent claim 1 and asserts the composition of claim 1 is not taught by EP 0120512A2 of US 2015/0059238 esp. as to group I and II.  This is not found persuasive because the lack of unity was brought over several different grounds.  
The first that a special technical feature is not shared that feature being fuel between Group I and Group II and between Group I and Group III.  
The additional grounds on which the applicant traverses is no contribution over the prior art where the special technical feature was identified as the copolymer.  No traversal was made over Muller et al or over Davies.  As such the restriction for lack of unity is maintained.  
The examiner notes that the additional prior art EP 0120512A2 and Couet et al do teach the claimed copolymer.  This was the identified by the examiner as the special technical feature.  Notwithstanding same, the examiner notes these two references also teach the composition with additional additives which encompass the claimed cold flow improver and anti settling additive/paraffin dispersant as more fully set forth in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/28/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 1 is objected to because of the following informalities:  the word: “and,” is omitted after at least one cold flow improver chosen from the copolymers of ethylene and of unsaturated ester(s);.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5-7 recites the broad recitation range followed by preferred narrower range followed by more preferred ranges narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 5-7 recite multiple ranges within the claims as preferred and more preferred ranges making the metes and bounds of the claim indefinite.  See also MPEP 2173.05 and MPEP 2111.
Claims 2, and 4-9 recite “preferably”, “more preferably” and “even more preferably” and claim 9 also recited “optionally”  (eps. when combined with a “preferred” recitation) rendering these claims indefinite as it is unclear whether the applicant seeks to limit the claimed species, etc. with the preferred or more preferred recitation making the metes and bounds of the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claim Interpretation/Introduction
Notable portions of the instant specification as it relates to the claimed copolymer:

    PNG
    media_image1.png
    499
    1010
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1086
    991
    media_image2.png
    Greyscale

These sections will not be read into the claims as a limitation but are relevant toward affording the broadest reasonable interpretation of the claimed copolymer as well as being illustrative of monomers that meet the claimed formula.

Claim(s) 1-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couet et al (US 2015/0059238)
Regarding Claims 1-9 and 13:
Couet et al (US 2015/0059238) discloses a poly alkyl methacrylate additive for fuel in a solvent or oil to improve cold flow properties of fuel (Abstract)  
The composition comprises a copolymer:
The polymer comprises monomers of 0-40 % wt.

    PNG
    media_image3.png
    329
    429
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    365
    440
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    469
    471
    media_image5.png
    Greyscale
The above alkyl groups overlapping the claimed R2 groups of the instant claims.
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Monomer a includes various methacrylate [0041]
Monomer b includes various alkyl methacrylate [0045]
Monomer c includes additional methacrylate [0048]
The aromatic groups include triazole, benzimidazole, imidazole, pyridopyrimidine, etc.  [0050] (meeting claim 2)
Monomer includes vinyl aromatics
Monomer 3 includes vinylic monomers with methacrylate esters and amides [0058] (meeting claim 9)
The dispersant monomers (e) include N-vinyl pyrrolidone [0060](meeting formula (II) and claim 2)
The polymer may require monomer (b) and (e) and does not require the other monomers as they may be zero wt. % (meeting claim 3)

    PNG
    media_image6.png
    477
    578
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    121
    514
    media_image7.png
    Greyscale

Monomer (b) includes various alkyl methacrylates preferably commercially available lauryl methacrylate [0045-0047] (meeting the monomer of claim 1 (I))

    PNG
    media_image8.png
    326
    616
    media_image8.png
    Greyscale

The dispersant monomer (e) includes 
    PNG
    media_image9.png
    271
    628
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    219
    344
    media_image10.png
    Greyscale
(meeting formula (II) and claim 2)
Meeting the monomer of claim 1 formula (II)  and claim 2

Monomer a 

    PNG
    media_image11.png
    315
    565
    media_image11.png
    Greyscale
meeting formula (I) in a range of 20-98 % and monomer d of an N-dispersant monomer

    PNG
    media_image12.png
    109
    575
    media_image12.png
    Greyscale

The copolymer is in 10-70 wt.% hydrocarbon solvent/oil [0110] (overlapping the range of claims and meeting the limitation for an organic liquid of claim 13)  the concentrate will comprise 10-70 wt.% of the copolymer [0112] and is used as an additive in fuels [0113] (overlapping claims 5-7 – where the cold flow improver copolymer is in an amount of 70 % the remaining can only be up to 30 wt.%)
The additive will improve the cold flow properties of a fuel oil and reduce the tendency of sedimentation of paraffin wax and sludge material at low temperatures [0129-0131]  The composition functions as a paraffin dispersant (Abstract) 
The composition comprises at least one of the poly alkyl methacrylate polymers [0128] (making obvious using more than one)
The wax anti settling agents include PAMA polymeric material with amino functionality such as di methyl amino ethyl methacrylate or dimethylpropylmethacrylate amide (i.e. an amide-ifed methacrylate as described in the instant specification at [0082] which provide good handling properties and are useful to stabilize was in fuels [0021] and meth acryl amide, N, N, - dimethyl amino propyl acrylamide, etc. [0060][0062][0070][0157][0168]

    PNG
    media_image13.png
    112
    510
    media_image13.png
    Greyscale
 (i.e. an anti-settling additive and/or paraffin dispersant of claim 1 and claim 9) (such that when more than one of the copolymers is used it will meet both the copolymer as well as the anti settling additive/paraffin dispersant).  As such it is obvious to use two of the copolymers including a di-methyl propyl methacrylate amide as a wax anti settling agent.
Further using two of the copolymers is obvious as they are useful to improve cold flow properties of the fuel.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).	
Notwithstanding the above the reference also teaches additional additives which meet the limitations for an anti-settling additive and/or paraffin dispersant. 
Couet et al (US 2015/0059238) discloses the composition further comprises additional cold flow improvers, dispersants, wax dispersants, dispersants for polar substances, etc. (See claims 11 and 13-14 reference)[0127](meeting the limitation of claim 1 for an anti-settling additive and/or paraffin dispersant and for a cold flow improver)
The reference teaches ethylene vinyl acetate cold flow improver additive:  EVA based MDFI 250 ppm  (ethylene vinyl acetate middle distillate cold flow improvers meeting claim 1 for at least one cold flow improver of a copolymer of ethylene and unsaturated ester and claim 8) and 150 ppm of the WASA (wax anti settling agent copolymer within the range of claim 15)  are added to a fuel [0172] 
The polymers may be random copolymers, gradient copolymers block copolymers etc. [0088] (meeting claim 4)
The composition is an additive to fuels and fuel additive concentrates (Abstract)  The concentrate may comprise 10-70 wt.% of the polymer or 30-65 or 45-60 wt. %[0012]
A fuel may comprise 0 to 99 wt. % or 0.5 to 74 wt.% of biofuel based on fatty acid ester and 1 to 100 wt.% or 25-99.5 wt.% middle distillate of fossil origin or vegetable and/or animal origin free of fatty acid esters [0114-0115]
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claim(s) 9 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Couet et al (US 2015/0059238)  as applied to claims 1-9 and 13 above in the alternative further in view of Krull (US2005/0126070)
Regarding Claims 9:
Couet discloses the limitations above set forth.  
Couet et al (US 2015/0059238) discloses the composition further comprises additional cold flow improvers, dispersants, wax dispersants, dispersants for polar substances, etc. (See claims 11 and 13-14 reference)[0127](meeting the limitation of claim 1 for an anti-settling additive and/or paraffin dispersant and for a cold flow improver)
The reference teaches ethylene vinyl acetate cold flow improver additive:  EVA based MDFI 250 ppm  (ethylene vinyl acetate middle distillate cold flow improvers meeting claim 1 for at least one cold flow improver of a copolymer of ethylene and unsaturated ester and claim 8) and 150 ppm of the WASA (wax anti settling agent copolymer within the range of claim 15)  are added to a fuel [0172] 
	 While the examiner maintains the above rejection renders obvious the claimed anti settling additive or paraffin dispersant of claim 9, it does not expressly disclose the alkylphenol resin of instant claim 9 (noting the claim is indefinite as it is unclear whether this is a required component – see above rejection under section 112).
Krull discloses a cold flow improver for fuels comprising a copolymer of ethylene vinyl acetate and a copolymer having c8-16 alkyl methacrylate and C8-16 alkyl meth acryl amides (Abstract) a cold flow improvements [0001]  The additives include a copolymer of ethylene vinyl acetate [0038] [0049]and another polymer of an alkyl methacrylate [0039] including amides thereof [0069] Co additives such as additional cold flow improvers, paraffin dispersants alkyl phenol condensates are used together [0109] The paraffin dispersants include alkyl phenol aldehyde resins [0110-0112] 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add a paraffin dispersant of an alkyl phenol resin as taught by Krull to the composition of Couet to impart improved paraffin dispersance and improved cold flow properties to the fuel of Couet as taught by Krull.  Further since Couet expressly contemplates additional additives for improved cold flow properties, including wax/paraffin dispersants, doing so amounts to nothing more than use of a known additive (alkyl phenol aldehyde resin) in a known environment (fuel) to achieve an entirely expected result (paraffin/wax dispersion)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17272049 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims the same composition (overlapping ranges) as the instant claims as well as a method of using same rendering obvious the instantly claimed composition comprising a polymer having the same components esp. where the copending has an imidazole component in part (II) and also ads a cold flow EVA polymer (see copending claim 16) and ads a paraffin dispersant (see copending claim 10) thereby claiming the instantly claimed composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the prior office action as well as this office action.
Muller et al (US 5,747,616) discloses ethylene copolymers for cold flow improvers in  middle distillates:
[AltContent: arrow]
    PNG
    media_image14.png
    811
    397
    media_image14.png
    Greyscale




Davies et al (US 5,743,923) discloses an additive for biofuel comprising an ethylene unsaturated ester copolymer or comb polymer of polar N compound (Abstract)  The a) copolymers are copolymers of ethylene (C3 L12-C5 L15) 
The comb polymer b include

    PNG
    media_image15.png
    475
    500
    media_image15.png
    Greyscale
(C6 L35-60)

Polar nitrogen compounds C include those with a nitrogen ring system (C8 L32-65)
EP 0120512A2 teaches a fuel oil with a pour point additive polymer having monomers of alkyl methacrylate and a vinyl pyridine, olefinic ally unsaturated compounds having nitrogen groups (P2 L3-20) encompassing the copolymer of claim 1 of the instant claims as well as additional additives such as pour point depressants, cold filter additive (P2 L32-35)
Monomer A is a saturated unbranched carbon chain of 18-30 carbons such as alkyl (meth)acrylates such as n-octadecyl methacrylate (P 2 L3-12)

    PNG
    media_image16.png
    96
    841
    media_image16.png
    Greyscale

(based on the amounts of B and C below the monomer A can be in a range of approx.. 99-89 % wt.)
Monomer B are mono olefinically unsaturated compounds having nitrogen groups such as hetero cyclic nitrogen groups such as vinyl pyridine, 4-vinylpyridine and N-vinylpyrrolidone (P2 L15-20) up to 10 % wt. (P1 L25-30)

    PNG
    media_image10.png
    219
    344
    media_image10.png
    Greyscale

Monomer C are polyesters of alkane polyols such as divinyl esters of succinic, maleic fumaric aids (P2 L19-30)  0.01 to 1 or 0.01 to 0.5 wt.% C (P1 L30)
In the examples behenyl acrylate, and 4-vinyl pyridine are used to form the polymer (See P4)
The polymers may be prepared by radical polymerization in a solvent (P3 L3-10) 
The polymer is in a fuel oil including residual fuel oil (P1 L12-15) and may be added in ranges of 0.001 to 2 wt.% (P1 L20-24) (overlapping the claimed ranges of claims 7 and 15)
The composition further comprises additional additives: 
    PNG
    media_image17.png
    188
    887
    media_image17.png
    Greyscale
(P2)
The additive is in a fuel (P5 L1-5) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771